DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 3 and 11-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8, 11, 14 and 18-19 of the issued patent Burbidge et al., US 10,602,550 B1 (Burbidge’550 hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,602,550.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent 10,602,550
2. (Previously Presented) A base station comprising:
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programing instructions instructing the one or more processors to perform operations comprising;

a first device to network (D2N) medium access control (MAC) entity for communicating with a relay user equipment (UE);

a second D2N MAC entity for communicating with a remote UE; and 


receiving a MAC service data unit derived from an Internet Protocol (IP) packet to be communicated to the remote UE;
directing the MAC service data unit to the first D2N MAC entity for transmission to the relay UE in a first relay mode of operation; and
transmitting the MAC service data unit to the relay UE via the first D2N MAC entity.



















3. (Previously Presented) The base station of claim 2, the operations further comprising:


11. (Currently Amended) A relay user equipment (UE) for use in a wireless communication network, the relay UE served by a base station, and the relay UE comprising:
a device to network (D2N) medium access control (MAC) entity;
a device to device (D2D) MAC entity, wherein the D2D MAC entity is communicatively coupled to a remote UE via a sidelink network interface; and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:
receiving, via the D2N MAC entity and from the base station, a MAC service data unit comprising a header that includes an identifier of the remote UE; and
submitting the received service data unit to the D2D MAC entity for transmission to the remote UE via the sidelink network interface.













12. (Previously Presented) The relay UE of claim 11, the operations further comprising:
receiving a header associated with the received MAC service data unit, the header comprising a logical channel identifier;
mapping the received MAC service data unit to the MAC D2D entity based on the logical channel identifier; and
providing a relay protocol header for MAC service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the service data units are received.

13. (Previously Presented) The relay UE of claim 12, the operations further comprising:

in response to receiving the direct communication request message from the remote UE, transmitting a relay path switch message comprising a remote UE identifier to the base station.

14. (Previously Presented) The relay UE of claim 12, the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station; and establishing a connection with the remote UE based on the remote UE identifier.

15. (Previously Presented) The relay UE of claim 12, the operations further comprising:


16. (Currently Amended) A remote user equipment (UE) for use in a wireless communication network, the remote UE comprising:
a device to network (D2N) medium access control (MAC) entity;

a device to device (D2D) MAC entity, 


wherein the D2D MAC entity is communicatively coupled to a relay UE via a sidelink network interface; and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:
receiving a MAC service data unit derived from an Internet Protocol (IP) packet;

directing the MAC service data unit to the D2D MAC entity for communication with a base station via the relay UE using the sidelink network interface in a relay mode of operation.

































17. (Previously Presented) The remote UE of claim 16, wherein the operations further comprise:
including a UE identifier of the remote UE in the MAC service data unit.


18. (Previously Presented) The remote UE of claim 17, wherein a plurality of remote UEs are configured to communicate with the relay UE, and 


wherein the UE identifier is to comprise a short ID that uniquely identifies the 



having instructions that, when executed by one or more processors of an eNB that includes 






a first device to network (D2N) entity for communicating with a relay user equipment (UE) and 


a second D2N entity for communicating with a remote user equipment, cause the eNB to:

receive a service data unit derived from an Internet Protocol (IP) packet unit to be communicated to the remote user equipment;
direct the service data unit to the first D2N entity for transmission to the relay UE in a first, relay, mode of operation;

direct the service data unit to the second D2N entity for direct 
obtain a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE; select a communication path for the remote UE to be relayed via the relay UE based on the measurement reporting message; and
transmit a relay reconfiguration message based on the selected communication path; receive data from the remote UE via a new relay UE, wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE.

19. The one or more non-transitory, computer-readable media of claim 18, wherein the instructions, when executed, further cause the eNB to 


1. A relay user equipment (UE) for use in a wireless communication network, the relay UE comprising:


a device to network (D2N) entity;
a device to device (D2D) entity; and
control logic to:












receive a service data unit transmitted by an eNB via the D2N entity; and



submit the received service data unit to the D2D entity for transmission to a remote UE, of a plurality of remote UEs, via a sidelink interface,

wherein the relay UE is to relay communications from the plurality of remote UEs, the control logic further to:
multiplex a plurality of signaling radio bearers, each signaling radio bearer associated with one of the plurality of remote UEs, and/or a plurality of data
radio bearers, each data radio bearer associated with one of the plurality of remote UEs, to a radio bearer for transmission to the eNB.

2. The relay UE of claim 1, the control logic further to:

receive a header associated with the received service data unit, the header comprising a logical channel identifier;

map the received service data unit to the D2D entity based on the logical channel identifier; and
provide a relay protocol header for service data units received from the remote UE of the plurality of remote
UEs, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the service data units are received.

3. The relay UE of claim 1, the control logic further to:


and
in response to receiving the direct communication request message from the remote UE, transmit a relay path switch message comprising a remote UE identifier to the eNB.


4. The relay UE of claim 1, the control logic further to:

receive a relay reconfiguration message comprising a remote UE identifier from the eNB; and
establish a connection with the remote UE based on the remote UE identifier.


5. The relay UE of claim 1, the control logic further to:



6. An apparatus for use in a eNB in a wireless communication network, the eNB comprising:

a first device to network (D2N) entity for communicating with a relay user equipment (UE);
a second D2N entity for communicating with a remote user equipment; and
control logic to:













receive a service data unit derived from an Internet Protocol (IP) packet unit to be communicated to the remote user equipment;
direct the service data unit to the first D2N entity for transmission to the relay UE in a first, relay, mode of operation;



direct the service data unit to the second D2N entity for direct 
obtain a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE; select a communication path for the remote UE to be relayed via the relay UE based on the measurement reporting message; and
transmit a relay reconfiguration message based on the selected communication path; 
receive data from the remote UE via a new relay UE,
wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE.
8. The apparatus claim 6, wherein the service data unit comprises a medium access control (MAC) service data unit wherein directing the service data unit 

11. The apparatus of claim 6, wherein a packet data unit comprising the service data unit further comprises a relay protocol header, the relay protocol header including a UE identifier.

14. The apparatus of claim 6, wherein the relay reconfiguration message includes a UE identifier associated with the remote UE to configure the relay UE to communicate with the remote UE; and
wherein the UE identifier comprises one of: an radio network temporary identifier (RNTI); a cell global identity 


Regarding claim 2, Burbidge’550 discloses a base station comprising:
a first device to network (D2N) medium access control (MAC) entity for communicating with a relay user equipment (UE);
a second D2N MAC entity for communicating with a remote UE; and
…  receiving a MAC service data unit derived from an Internet Protocol (IP) packet to be communicated to the remote UE;
directing the MAC service data unit to the first D2N MAC entity for transmission to the relay UE in a first relay mode of operation; and
transmitting the MAC service data unit to the relay UE via the first D2N MAC entity (see Burbidge’550 claim 18).
Regarding claim 3, Burbidge’550 discloses the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the MAC service data unit to the remote UE (see Burbidge’550 claim 19).
Regarding claim 11, Burbidge’550 discloses a relay user equipment (UE) for use in a wireless communication network, the relay UE served by a base station, and the relay UE comprising:
a device to network (D2N) medium access control (MAC) entity;
a device to device (D2D) MAC entity, … operations comprising:

submitting the received service data unit to the D2D MAC entity for transmission to the remote UE via the sidelink network interface (see Burbidge’550 claim 1).
Regarding claim 12, Burbidge’550 discloses the operations further comprising:
receiving a header associated with the received MAC service data unit, the header comprising a logical channel identifier;
mapping the received MAC service data unit to the MAC D2D entity based on the logical channel identifier; and
providing a relay protocol header for MAC service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the service data units are received (see Burbidge’550 claim 2).
Regarding claim 13, Burbidge’550 discloses the operations further comprising:
receiving a direct communication request message from the remote UE; and
in response to receiving the direct communication request message from the remote UE, transmitting a relay path switch message comprising a remote UE identifier to the base station (see Burbidge’550 claim 3).
Regarding claim 14, Burbidge’550 discloses the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station; and establishing a connection with the remote UE based on the remote UE identifier (see Burbidge’550 claim 4).
Regarding claim 15, Burbidge’550 discloses the operations further comprising:

Regarding claim 16, Burbidge’550 discloses a remote user equipment (UE) for use in a wireless communication network, the remote UE comprising:
a device to network (D2N) medium access control (MAC) entity;
a device to device (D2D) MAC entity, … operations comprising:
receiving a MAC service data unit derived from an Internet Protocol (IP) packet;
directing the MAC service data unit to the D2D MAC entity for communication with a base station via the relay UE using the sidelink network interface in a relay mode of operation (see Burbidge’550 claim 6 and 8).
Regarding claim 17, Burbidge’550 discloses wherein the operations further comprise:
including a UE identifier of the remote UE in the MAC service data unit (see Burbidge’550 claim 11).
Regarding claim 18, Burbidge’550 discloses wherein a plurality of remote UEs are configured to communicate with the relay UE, and 
wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE (see Burbidge’550 claim 14).
Burbidge’550 does not disclose the following features.
Regarding claims 2, a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programing instructions instructing the one or more processors to perform operations comprising;
Regarding claims 11, wherein the D2D MAC entity is communicatively coupled to a remote UE via a sidelink network interface; and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform  … a MAC service data unit comprising a header that includes an identifier of the remote UE;
Regarding claims 16, wherein the D2D MAC entity is communicatively coupled to a relay UE via a sidelink network interface; and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform.
In the same field of endeavor (e.g., communication system) Kang discloses a method for transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU) that comprises the following features.
Regarding claims 2, a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programing instructions instructing the one or more processors to perform operations comprising (the method according to the embodiments of the 
Regarding claims 11, wherein the D2D MAC entity is communicatively coupled to a remote UE via a sidelink network interface (The second embodiment of the present invention proposes a method of performing the direct communication in MAC SDU units. In case the S-MS transmits data to the C-MS in MAC SDU units; see Kang, paragraph [0069]. Also see paragraph [0055], “A process of having the S-MS transmit data to the C-MS for the purpose of sharing data is referred to as inter-UE Direct Communication”. Here inter-UE direct communication is interpreted as transmitting data to remote UE via sidelink interface); and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform (the method according to the embodiments of the present invention may be implemented in the form of a module, procedure, or function performing the above-described functions or operations. A software code may be stored in a memory unit and driven by a processor. Herein, the memory unit may be located inside or outside of the processor, and the memory unit may transmit and receive data to and from the processor by using a wide range of methods that have already been disclosed; see Kang, paragraph 
Regarding claims 16, wherein the D2D MAC entity is communicatively coupled to a relay UE via a sidelink network interface (The second embodiment of the present invention proposes a method of performing the direct communication in MAC SDU units. In case the S-MS transmits data to the C-MS in MAC SDU units; see Kang, paragraph [0069]. Also see paragraph [0055], “A process of having the S-MS transmit data to the C-MS for the purpose of sharing data is referred to as inter-UE Direct Communication”. Here inter-UE direct communication is interpreted as transmitting data to remote UE via sidelink interface); and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform (the method according to the embodiments of the present invention may be implemented in the form of a module, procedure, or function performing the above-described functions or operations. A software code may be stored in a memory unit and driven by a processor. Herein, the memory unit may be located inside or outside of the processor, and the memory unit may transmit and receive data to and from the processor by using 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kang regarding transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU), into the invention of the instant application, in order to support the user equipment to effectively transmit data via client cooperative communication (see Kang, paragraphs [0008] and [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Kalapatapu discloses a base station (For the purposes of this disclosure, the communication between a mobile device 140 to a base station 120 via another mobile device 140 utilizing a device-to-device communication connection can be referred to as a "mobile device-to-network relay" (e.g., UE-to-network relay); see Kalapatapu, paragraph [0026]) comprising:

a second D2N MAC entity for communicating with a remote UE (see Kalapatapu’908, Fig. 5A which shows eNodeB communicating with a remote UE (element 140.4)  through a D2D MAC/PHY entity via PC5 interface. Also see Kalapatapu, Fig. 7A element 120.2 which could be interpreted as a second D2N MAC entity); and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors (Embodiments may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors; see Kalapatapu, paragraph [0146]), the programing instructions instructing the one or more processors to perform operations (A machine readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device); see Kalapatapu, paragraph [0146]) comprising: …
and
transmitting the MAC service data unit to the relay UE via the first D2N MAC entity (the base station 120.2 can be configured to map communications received from the mobile device 140.2 on the first ProSe relay bearer having a destination IP address corresponding to the mobile device 140.3 to the second ProSe relay bearer, and to transmit the communications utilizing the second ProSe relay bearer to the mobile device 140.3; see Kalapatapu, paragraph [0142]).
Regarding claim 11, Kalapatapu discloses a relay user equipment (UE) for use in a wireless communication network (the communication device can be configured as a mobile device-to network relay; see Kalapatapu, abstract), the relay UE served by a base station (FIG. 5A illustrates a mobile device-to-network relay architecture according to an exemplary embodiment of the present disclosure; see Kalapatapu, paragraph [0009]), and the relay UE comprising:
a device to network (D2N) medium access control (MAC) entity (see Kalapatapu, Fig. 5A which shows an eNodeB (element 120.1) communicating with relay UE (element 140.1)  through a LTE MAC/PHY entity via Uu interface);
a device to device (D2D) MAC entity (The mobile device 140.1 can be configured to identify uplink communications from the mobile devices 140 .4 and/or 140 .5, and can map the communications to the corresponding Pro Se relay bearer for communication to the base station 120.1; see Kalapatapu, paragraph [0073]), wherein the D2D MAC entity is communicatively coupled to a remote UE via a sidelink network interface (the mobile device(s) 140 can be configured to utilize proximity services (Pro Se) to establish one or more device-to-device communication connections. ProSe refers to the processes and/or mechanisms implemented by a mobile device 140 to discover one or more other mobile devices 140 within the proximity of the mobile device 140, and to identify one or more services provided by the other mobile device(s) 140 that may be utilized by the mobile device 140; see Kalapatapu, paragraph [0027]); and
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors (Embodiments may also be implemented as instructions stored on a machine-readable 
Regarding claim 16, Kalapatapu discloses a remote user equipment (UE) for use in a wireless communication network (That is, the mobile device 140.1 can be configured to utilize IP routing and/or IP forwarding to route communications between two or more remote mobile devices (e.g., mobile devices 140.4 and 140.5) utilizing a shared ProSe relay bearer; see Kalapatapu, paragraph [0092]), the remote UE comprising:
a device to network (D2N) medium access control (MAC) entity (see Kalapatapu, Fig. 5A which shows an eNodeB (element 120.1) communicating with relay UE (element 140.1)  through a LTE MAC/PHY entity via Uu interface);
a device to device (D2D) MAC entity (The mobile device 140.1 can be configured to identify uplink communications from the mobile devices 140 .4 and/or 140 .5, and can map the communications to the corresponding Pro Se relay bearer for communication to the base station 120.1; see Kalapatapu, paragraph [0073]), wherein the D2D MAC entity is communicatively coupled to a relay UE via a sidelink network interface (the mobile device(s) 140 can be configured to utilize proximity services (Pro Se) to establish one or more device-to-device communication connections. ProSe refers to the processes and/or mechanisms implemented by a mobile device 140 to discover one or more other mobile devices 140 within the proximity of the mobile device 140, and to 
a non-transitory computer-readable storage medium coupled to one or more processors and storing programming instructions for execution by the one or more processors (Embodiments may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors; see Kalapatapu, paragraph [0146]), the programming instructions instructing the one or more processors to perform operations (A machine readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device); see Kalapatapu, paragraph [0146]) comprising:
Kalapatapu does not explicitly disclose the following features.
Regarding claim 2, receiving a MAC service data unit derived from an Internet Protocol (IP) packet to be communicated to the remote UE;
directing the MAC service data unit to the first D2N MAC entity for transmission to the relay UE in a first relay mode of operation;
Regarding claim 11, receiving, via the D2N MAC entity and from the base station, a MAC service data unit comprising a header that includes an identifier of the remote UE; and
submitting the received service data unit to the D2D MAC entity for transmission to the remote UE via the sidelink network interface.
Regarding claim 16, receiving a MAC service data unit derived from an Internet Protocol (IP) packet;

In the same field of endeavor (e.g., communication system) Kang discloses a method for transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU) that comprises the following features.
Regarding claim 2, receiving a MAC service data unit derived from an Internet Protocol (IP) packet to be communicated to the remote UE (In order to allow the transmitting end and the receiving end to exchange data within the above-described layer structure, a case of transmitting MAC SDUs (Medium Access Control Service data units) will be assumed. At this point, the MAC SDU is processed to a MAC PDU (Medium Access Control Packet Data Unit). In order to generate such MAC PDU, the base station or the user equipment may include a MAC header to the MAC PDU; see Kang, paragraph [0034]);
directing the MAC service data unit to the first D2N MAC entity for transmission to the relay UE in a first relay mode of operation (in the client cooperation communication, the S-MS and the C-MS are required to generate the same data burst, and, most particularly, in the relay mode, in accordance with a priority level assigned to the S-MS, the MAC PDU or SDU that is to be transmitted firsthand should be decided; see Kang, paragraph [0058]);
Regarding claim 11, receiving, via the D2N MAC entity and from the base station, a MAC service data unit comprising a header that includes an identifier of the remote UE 
submitting the received service data unit to the D2D MAC entity for transmission to the remote UE via the sidelink network interface (in the client cooperation communication, the S-MS and the C-MS are required to generate the same data burst, and, most particularly, in the relay mode, in accordance with a priority level assigned to the S-MS, the MAC PDU or SDU that is to be transmitted firsthand should be decided; see Kang, paragraph [0058]. Also see paragraph [0069], “The second embodiment of the present invention proposes a method of performing the direct communication in MAC SDU units. In case the S-MS transmits data to the C-MS in MAC SDU units” and paragraph [0055], “A process of having the S-MS transmit data to the C-MS for the purpose of sharing data is referred to as inter-UE Direct Communication”. Here inter-UE direct communication is interpreted as transmitting data to remote UE via sidelink interface).
Regarding claim 16, receiving a MAC service data unit derived from an Internet Protocol (IP) packet (In order to allow the transmitting end and the receiving end to exchange data within the above-described layer structure, a case of transmitting MAC SDU s (Medium Access Control Service data units) will be assumed. At this point, the MAC SDU is processed to a MAC PDU (Medium Access Control Packet Data Unit). In 
directing the MAC service data unit to the D2D MAC entity for communication with a base station via the relay UE using the sidelink network interface in a relay mode of operation (in the client cooperation communication, the S-MS and the C-MS are required to generate the same data burst, and, most particularly, in the relay mode, in accordance with a priority level assigned to the S-MS, the MAC PDU or SDU that is to be transmitted firsthand should be decided; see Kang, paragraph [0058]. Also see paragraph [0069], “The second embodiment of the present invention proposes a method of performing the direct communication in MAC SDU units. In case the S-MS transmits data to the C-MS in MAC SDU units” and paragraph [0055], “A process of having the S-MS transmit data to the C-MS for the purpose of sharing data is referred to as inter-UE Direct Communication”. Here inter-UE direct communication is interpreted as transmitting data to remote UE via sidelink interface).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kang regarding transmitting data burst to a base station where one or more packets are configured in service data units (SDU) and protocol data units (PDU), into the method related to routing communications between one or more out-of-coverage communication devices and a base station using one or more proximity services (ProSe) of Kalapatapu. The motivation to do so is to support a method for the user equipment to effectively transmit data via client cooperative communication (see Kang, paragraphs [0008] and [0009]).

Claims 3, 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of Kwon, US 2015/0257187 A1 (Kwon hereinafter).
Here is how the references teach the claims.
Regarding claims 3, 4 and 17, Kalapatapu and Kang disclose the base station of claim 2 and the remote UE of claim 16. Kalapatapu and Kang do explicitly disclose the following features.
Regarding claims 3, the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the MAC service data unit to the remote UE.
Regarding claims 4, wherein a packet data unit comprising the MAC service data unit further comprises a relay protocol header, the relay protocol header including a UE identifier.
Regarding claims 17, wherein the operations further comprise:
including a UE identifier of the remote UE in the MAC service data unit.
In the same field of endeavor (e.g., communication system) Kwon discloses a method for performing device-to-device communication that comprises the following features.
Regarding claims 3, the operations further comprising:
transmitting to the UE a configuration message that configures the relay UE to relay the MAC service data unit to the remote UE (the source UE receives configuration information (for example, key value or mapping information) used for extracting a 
Regarding claims 4, wherein a packet data unit comprising the MAC service data unit further comprises a relay protocol header, the relay protocol header including a UE identifier (receiving, at a first UE, a first message transmitted from a second UE for a device-to-device communication between the first UE and the second UE, wherein the first message includes a medium access control (MAC) header and a MAC payload, wherein the MAC header includes a first source identification field first target identification field, and one or more MAC subheaders for the device-to-device communication; see Kwon, paragraph [0009]).
Regarding claims 17, wherein the operations further comprise:
including a UE identifier of the remote UE in the MAC service data unit (the source UE receives configuration information (for example, key value or mapping information) used for extracting a source ID from the ProSe ID or ProSe application ID, from an eNB through a Radio Resource Control (RRC) message, or may receive the same from a Mobility Management Entity (MME) through a Non-Access Stratum (NAS) layer … A target UE determines a UE from which a corresponding MAC PDU is transmitted, based on a source ID included in the source ID field 710; see Kwon, paragraph [0060]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kwon .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of Baek et al., US 2016/0381720 A1 (Baek hereinafter).
Here is how the references teach the claims.
Regarding claims 5-7, Kalapatapu and Kang disclose the base station of claim 2. Kalapatapu and Kang do explicitly disclose the following features.
Regarding claim 5, the operations further comprising:
receiving a relay path switch message comprising a UE identifier;
reconfiguring a relay path for the remote UE associated with the UE identifier; and
transmitting a relay path switch response message comprising the UE identifier.
Regarding claim 6, the operations further comprising:
obtaining a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE;

transmitting a relay reconfiguration message based on the selected communication path.
Regarding claim 7, the operations further comprising:
receiving data from the remote UE via a new relay UE, wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE.
In the same field of endeavor (e.g., communication system) Baek discloses a method for creating a packet data network (PDN) connection of user equipment (UE) in a mobile communication system that comprises the following features.
Regarding claim 5, the operations further comprising:
receiving a relay path switch message comprising a UE identifier (The eNB may select UE 2 so that the UE 2 can perform a relay function. The eNB is capable of including an indicator (or indication) for authorizing UE 2 to serve as a relay or an indication commanding UE 2 to perform a relay operation in the RRC Connection Reconfiguration message; see Baek, paragraph [0103]. Also see paragraph [0078], “the eNB includes indication (identifier (ID)) commanding to perform a relay discovery in a dedicated RRC message, and transmits the message to potential remote UE”);
reconfiguring a relay path for the remote UE associated with the UE identifier (The UE 2 identifies the indication in the RRC Connection Reconfiguration message transmitted from the eNB and determines whether it performs a relay operation; see Baek, paragraph [0103]); and

Regarding claim 6, the operations further comprising:
obtaining a measurement reporting message from the remote UE (The eNB 120 receives a measurement report from UE located within its cell; see Baek, paragraph [0076]), the measurement reporting message including an indication of at least one relay UE in proximity to the remote UE (The eNB 120 is capable of triggering the UE transmitting the measurement report to perform a relay discovery operation so that the UE can use a ProSe UE-to-network relay service in operation S160; see Baek, paragraph [0077]);
selecting a communication path for the remote UE to be relayed via the relay UE based on the measurement reporting message (The eNB determines whether there is UE which is capable of performing a relay operation or is authorized to perform a relay operation, from among the UE devices to which the eNB provides services, before performing the triggering operation. When the eNB ascertains that there are one or more UE devices which are capable of performing a relay operation or are authorized to perform a relay operation, it is capable of triggering potential remote UE to start a relay discovery procedure; see Baek, paragraph [0077]); and

Regarding claim 7, the operations further comprising:
receiving data from the remote UE via a new relay UE (The remote UE transmits packets to the relay UE. The relay UE establishes a packet network connection for forwarding relay packets and forwards corresponding data to the network. The relay UE also forwards packets from the network to the remote UE via direct communication established in a relay connection; see Baek, paragraph [0060]), wherein receiving data via the new relay UE comprises an indication of a path switch by the remote UE (When eNB expects that UE will move out of the coverage area, it may consider the UE to be potential remote UE, which is determined based on measurement information that the UE provides to the eNB. The remote UE performs a discovery procedure to discover UE for providing a relay function (called relay UE) and establishes direct communication with the relay UE; see Baek, paragraph [0059]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Baek regarding creating a packet data network (PDN) connection of user equipment (UE) in a mobile communication system, into the method related to routing communications between one or more out-of-coverage communication devices and a base station using one or more proximity services (ProSe) of Kalapatapu and Kang. The motivation to do .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Kim et al., US 2016/0135203 A1 (Kim hereinafter).
Here is how the references teach the claims.
Regarding claim 8, Kalapatapu and Kang disclose the base station of claim 2. Kalapatapu and Kang do explicitly disclose the operations further comprising:
obtaining a measurement reporting message from the remote UE, the measurement reporting message including an indication of at least two relay UE in proximity to the remote UE; and
selecting a plurality of communication paths each communication path associated with a different relay UE of a plurality of relay UEs, the plurality of relay UEs forming a candidate relay set.
In the same field of endeavor (e.g., communication system) Kim discloses a method for selecting and reselecting a relay for proximity service that comprises the operations further comprising:
obtaining a measurement reporting message from the remote UE (receiving, by a user equipment (UE) which is to receive a relay service, synchronization signals from a plurality of other UEs capable of operating as a relay; see Kim, paragraph [0061]), the 
selecting a plurality of communication paths each communication path associated with a different relay UE of a plurality of relay UEs, the plurality of relay UEs forming a candidate relay set (generating, by the UE, a candidate relay list on the basis of the relay type information, PDN/APN information, and service/group information contained in the announce messages received from the plurality of other UEs; and selecting or reselecting, by the UE, one of the other UEs in the candidate relay list in consideration of relay type, PDN/APN, and service/group information necessary for a service of the UE; see Kim, paragraph [0061]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Kim regarding selecting and reselecting a relay for proximity service, into the method related to routing communications between one or more out-of-coverage communication devices and a base station using one or more proximity services (ProSe) of Kalapatapu and Kang. The motivation to do so is to support a method for efficiently reselecting a relay from a candidate relay list in case of disconnection of the serving relay (see Kim, abstract and paragraph [0157]).

Claims 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), as applied to the claims above and further in view of disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claims 12-15 and 19, Kalapatapu and Kang disclose the relay UE of claim 11 and the remote UE of claim 16. Kalapatapu and Kang do explicitly disclose the following features.
Regarding claims 12, the operations further comprising:
receiving a header associated with the received MAC service data unit, the header comprising a logical channel identifier;
mapping the received MAC service data unit to the MAC D2D entity based on the logical channel identifier; and
providing a relay protocol header for MAC service data units received from the remote UE, the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the service data units are received.
Regarding claims 13, the operations further comprising:
receiving a direct communication request message from the remote UE; and
in response to receiving the direct communication request message from the remote UE, transmitting a relay path switch message comprising a remote UE identifier to the base station.
Regarding claims 14, the operations further comprising:

Regarding claims 15, the operations further comprising:
multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base station based on: (i) a quality of service (QoS) parameter associated with each of the plurality of data radio bearers, or (ii) a data radio bearer identity associated with the plurality of data radio bearers.
Regarding claims 19, wherein the relay UE is a first relay UE and wherein the operations further comprise:
determining that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE; and
responsively establishing a connection with the second relay UE by transmitting a Direct Communication Request message.
In the same field of endeavor (e.g., communication system) Lee discloses a method for handling L2 entity in a wireless communication system that comprises the following features. 
Regarding claims 12, the operations further comprising:
receiving a header associated with the received MAC service data unit, the header comprising a logical channel identifier (A UE may establish multiple logical channels. Logical channel ID (LCID) included within the MAC subheader uniquely identifies a 
mapping the received MAC service data unit to the MAC D2D entity based on the logical channel identifier (The eNB may inform the UE1 of mapping relationship between a LCID and a combination of a source ID and a destination ID, mapping relationship between a LCID and a source ID, or mapping relationship between a LCID and a destination ID; see Lee, paragraph [0112]); and
providing a relay protocol header for MAC service data units received from the remote UE (MAC sub-header or MAC control element (CE) included in a MAC PDU on SL-SCH may be used to indicate to a relay UE that the MAC PDU should be relayed; see Lee, paragraph [0114]), the relay protocol header comprising a remote UE identifier and a radio bearer identifier associated with the radio bearer on which the service data units are received (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data. Upon receiving the relay configuration, the UE1 may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID.; see Lee, paragraph [0112]).
Regarding claims 13, the operations further comprising:
receiving a direct communication request message from the remote UE (Proximity-based services (Pro Se) are described. "ProSe" may be used mixed with "D2D". ProSe direct communication means a communication between two or more UEs in proximity 
in response to receiving the direct communication request message from the remote UE, transmitting a relay path switch message comprising a remote UE identifier to the base station (A UE in RRC_CONNECTED that is authorized to perform ProSe direct communication transmission indicates to the serving eNB that it wants to perform ProSe direct communication transmissions. The eNB validates whether the UE is authorized for ProSe direct communication transmission using the UE context received from MME. The eNB may configure a UE by dedicated signaling with a transmission resource pool for Mode 2; see Lee, paragraph [0087]).
Regarding claims 14, the operations further comprising:
receiving a relay reconfiguration message comprising a remote UE identifier from the base station (In step S110, the eNB transmits a relay configuration to the UE1 to configure the UE1 with a data radio bearer which is only used to relay data; see Lee, paragraph [0112]); and establishing a connection with the remote UE based on the remote UE identifier (Upon receiving the relay configuration, the UEl may perform as the relay UE in UE-to-Network Relay. Relayed data for different sources/ destinations may be carried via different radio bearers. That is, a radio bearer for relaying data may be configured for each source ID, each destination ID, or a combination of source ID and destination ID; see Lee, paragraph [0112]).
Regarding claims 15, the operations further comprising:
multiplexing a plurality of data radio bearers between the relay UE and a plurality of remote UEs to a plurality of data radio bearers between the relay UE and the base 
Regarding claims 19, wherein the relay UE is a first relay UE and wherein the operations further comprise:
determining that the remote UE is within proximity of a second relay UE that is closer to the remote UE than the first relay UE (ProSe direct discovery means a procedure employed by a ProSeenabled UE to discover other ProSe-enabled UEs in its vicinity by using only the capabilities of the two UEs with 3GPP LTE rel-12 technology. EPC-level ProSe discovery means a process by which the EPC determines the proximity of two ProSe-enabled UEs and informs them of their proximity; see Lee, paragraph [0054]); and

It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee regarding handling L2 entity in a wireless communication system, into the method related to routing communications between one or more out-of-coverage communication devices and a base station using one or more proximity services (ProSe) of Kalapatapu and Kang. The motivation to do so is to support a method for using an uplink (UL) BSR or a sidelink (SL) BSR for user equipment (UE)-to-Network Relay or UE-to-UE Relay (see Lee, paragraph [0006]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), in view of Kwon, US 2015/0257187 A1 (Kwon .
Here is how the references teach the claims.
Regarding claims 18, Kalapatapu, Kang and Kwon disclose the remote UE of claim 17. Kalapatapu, Kang and Kwon do explicitly disclose wherein a plurality of remote UEs are configured to communicate with the relay UE, and wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE. In the same field of endeavor (e.g., communication system) Lee discloses a method for handling L2 entity in a wireless communication system that comprises wherein a plurality of remote UEs are configured to communicate with the relay UE (Relay UE is a UE that provides functionality to support connectivity to unicast services for remote UE(s). UE2 performs as a remote UE; see Lee, paragraph [0104]), and wherein the UE identifier is to comprise a short ID that uniquely identifies the remote UE within the plurality of remote UEs communicating with the relay UE (If the control signal/data is relayed to the network, it may consist of UE-to-Network Relay. If the control signal/data is relayed to UE3, it may consist of UE-to-UE Relay; see Lee, paragraph [0104]. Also see paragraph [0054], “ProSe UE identity (ID) is a unique identity allocated by evolved packet system (EPS) which identifies the ProSe enabled UE”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee regarding handling L2 entity in a wireless communication system, into the method related to routing communications between one or more out-of-coverage communication devices .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), in view of disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), as applied to the claims above and further in view of Agiwal et al., US 2014/0341112 A1 (Agiwal hereinafter).
Here is how the references teach the claims.
Regarding claim 20, Kalapatapu, Kang and Lee disclose the remote UE of claim 19. Kalapatapu, Kang and Lee do explicitly disclose further comprising:
transmitting an indication to the first relay UE to indicate a relay path has been switched to the second relay UE. In the same field of endeavor (e.g., communication system) Agiwal discloses a method for performing D2D communication using wireless communication network that comprises further comprising:
transmitting an indication to the first relay UE to indicate a relay path has been switched to the second relay UE (At operation 1430, UEl 1400 and the UE2 1402 may then transmit switching indication to each other … At operations 1432 and 1434, UEl 1400 and UE2 1402 may respectively start communication with each via the wireless communication network using the created/activated ProSe EPS bearers; see Agiwal, paragraphs [0168]-[0169]).
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalapatapu et al., US 2015/0009908 A1 (Kalapatapu hereinafter), in view of Kang et al., US 2014/0293783 A1 (Kang hereinafter), in view of disclosed prior art Lee et al., US 2018/0054755 A1 (Lee hereinafter), as applied to the claims above and further in view of disclosed prior art Ryu et al., US 2016/0204847 A1 (Ryu hereinafter).
Here is how the references teach the claims.
Regarding claim 21, Kalapatapu, Kang and Lee disclose the remote UE of claim 19. Kalapatapu, Kang and Lee do explicitly disclose further comprising:
receiving a direct communication response message from the second relay UE; and
retransmitting to the second relay UE one or more uplink PDCP service data units transmitted to the first relay UE for which the remote UE has not received an acknowledgement. In the same field of endeavor (e.g., communication system) Ryu 
receiving a direct communication response message from the second relay UE (Meanwhile, control information transmitted/received in uplink/downlink to/from the eNB by the UE includes ACK/NACK signal, CQI ( channel quality indicator), PMI (precoding matrix index), RI (rank indicator) and the Like; see Ryu, paragraph [0111]); and
retransmitting to the second relay UE one or more uplink PDCP service data units transmitted to the first relay UE for which the remote UE has not received an acknowledgement (The control information carried on the PUCCH may include ACK/NACK used for HARQ, CQI (channel quality indicator) indicating a downlink channel state, RI (rank indicator) for MIMO, SR (scheduling request) that is an uplink resource allocation request, and the like; see Ryu, paragraph [0117]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Ryu regarding supporting a repeater by a base station in a wireless communication system, into the method related to routing communications between one or more out-of-coverage communication devices and a base station using one or more proximity services (ProSe) of Kalapatapu, Kang and Lee. The motivation to do so is to provide a method for a network to discover an optimized UE-relay with minimized power consumption of the UE (see Ryu, abstract and paragraph [0027]).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/01/2021